Citation Nr: 1503013	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-43 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder, claimed as sciatic pain, spasms, and Charlie horses, as secondary to service-connected lumbosacral spine degenerative disc disease.

2.  Entitlement to a rating in excess of 10 percent prior to April 12, 2011, and in excess of 40 percent thereafter for lumbosacral spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The January 2009 rating decision increased the Veteran's rating for his low back disability from 0 percent to 10 percent, effective April 30, 2008.  The February 2009 rating decision continued the 10 percent rating for a low back disability and denied service connection for the Veteran's bilateral leg disability.  

In connection with the June 2011 supplemental statement of the case, the RO granted a 40 percent rating for the Veteran's low back disability, effective April 12, 2011.  As such does not constitute a full grant of the benefit sought, and the Veteran has not expressed satisfaction with the increased rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In August 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  

The Board further notes that, separate from the evidence submitted at the August 2014 Board hearing and following the issuance of the in January 2014 supplemental statement of the case, additional VA treatment records and the report of a September 2014 VA examination were associated with the record.  However, in December 2014, the Veteran's representative submitted a waiver of AOJ consideration of all evidence of record.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to increased ratings for depression and stress incontinence have been raised by the record in an August 2014 claim, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his bilateral leg disorder, diagnosed as radiculopathy of the bilateral lower extremities, is proximately due to his service-connected low back disability.

2.  Prior to April 12, 2011, the Veteran's service-connected low back disability was manifested by painful, limited of motion, but without forward flexion of the thoracolumbar spine to 60 degrees or less or the combined motion of the thoracolumbar spine 120 degrees or less, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and there was no evidence of incapacitating episodes of intervertebral disc syndrome requiring bed rest prescribed by a physician having a total duration of at least two weeks in a 12 month period. 

3.  From April 12, 2011, the Veteran's service-connected low back disability is manifested by painful, limited of motion, but not unfavorable ankylosis or incapacitating episodes of intervertebral disc syndrome requiring bed rest prescribed by a physician having a total duration of at least six weeks or more during a 12 month period. 

4.  The Veteran's low back disability does not result in neurologic impairment other than radiculopathy of the bilateral lower extremities and stress incontinence.


CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of the bilateral lower extremities as secondary to a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for an initial rating in excess of 10 percent prior to April 12, 2011, and in excess of 40 percent thereafter for lumbosacral spine degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5236, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

As the Board's decision to grant service connection for radiculopathy of the bilateral lower extremities herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations with respect to such claim. 

Regarding the Veteran's claim for an increased rating for his service-connected low back disability, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. (Fed. Cir. Sept. 4, 2009).  The Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claim for an increased rating for the service-connected low back disability.  Specifically, a June 2008 letter, sent prior to the initial unfavorable January 2009 rating decision issued, advised the Veteran of the evidence and information necessary to substantiate this increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2009 letter, which referenced Vazquez, provided more specific information concerning the evidence and information necessary to substantiate this increased rating claim.  Both letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

While the March 2009 letter was issued after the initial January 2009 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2009 letter was issued, the Veteran's claim for an increased rating for his service connected low back disability was readjudicated in a September 2009 statement of the case and in June 2011 and January 2014 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's VA and private treatment records, and records from the Social Security Administration, have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that he reported at his August 2014 Board hearing that he was recently prescribed 4 weeks of bed rest for his back disability.  While VA treatment records dated only through December 2013 are of record, the Board finds that a remand to obtain updated records is not necessary as the September 2014 VA examiner reviewed the Veteran's VA treatment records and found that he had not had any incapacitating episodes of intervertebral disc syndrome over the prior 12 months.  Moreover, assuming the credibility of the Veteran's statements, the duration of such bed rest is consistent with his current 40 percent rating.  

Additionally, the Veteran was afforded VA examinations in June 2008, January 2009, April 2011, January 2012, November 2012, and September 2014.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected back disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Information was solicited regarding the nature and severity of the Veteran's low back disability, to include all symptoms, manifestations, and complications he believed were associated with such disability.  Moreover, the hearing involved a discussion of the treatment for such disability, to include medications, as well as the impact such disability has on the Veteran's daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, no outstanding evidence was identified.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Factual Background

On a March 2008 case history form for his private chiropractor, the Veteran reported sciatica of the right hip and leg since 1972.

The Veteran underwent a VA examination in June 2008.  He reported that he experienced burning low back pain radiating to his right hip and down his leg.  He stated that he had Charlie horses in his left leg, thigh, and cramp, but he did not report radiation on the left side.  He could walk for 10 minutes and stand for five to eight minutes before needing to sit down.  He had falls secondary to his back pain approximately two times per month, and had weekly flare-ups.  He had muscle weakness secondary to pain in his entire right leg.  He had a normal gait.  He had 3/5 strength with hip flexion and extension, and 3/5 strength with lower leg extension and flexion.  The examiner noted that he suspected such weakness was secondary to pain.  The Veteran's sensation to light touch, pinprick, and two point discrimination was intact in the bilateral lower distributions.  There was no evidence of spasms, scoliosis, or abnormal weight bearing.  Range of motion testing revealed 66 degrees of forward flexion, 19 degrees of extension, 20 degrees of right side bending and 16 degrees of left side bending.  There was no additional limitation of motion after repetitive use, but there was evidence of painful motion throughout movements.  The examiner noted that the Veteran's current radiation and back pain was at least as likely as not caused by or a result of his injury suffered during jump training in service.  

The Veteran underwent a VA examination in January 2009.  He reported that he had constant pain localized in the right sacroiliac area moving down the right leg to the right first, second, and third digits of the foot.  He also reported intermittent spasms occurring in both buttocks with a burning, shooting pain that moves into the right testicle and involves the right leg.  The pain occurred, on average, a couple of times a week, and lasted from 30 minutes to several days.  The Veteran had a normal gait and there was no spasm or tenderness to palpation.  He had a normal lumbar lordosis and negative straight leg raise.  There was no muscle atrophy or weakness of the lower extremities.  Range of motion testing revealed 95 degrees of flexion, 8 degrees of extension, 41 degrees of right and left rotation, and 22 degrees of left and right lateral motion.  There was no objective evidence of pain with range of motion testing, and there were no additional limitations after repetitive motion.  The Veteran was currently employed and worked 40 hours per week.  Over the past 12 months, he missed 4 days of work due to back pain and treatment related to his back.  

VA treatment records include a June 2010 MRI report which revealed "[m]ultilevel degenerative disc disease and facet arthropathy, as described above, worst at L5-S1 where there is moderate to severe right lateral recess stenosis with probable mass effect on the transiting right S1 nerve root."  He also had "[a]nnual tears at L1-L2, L3-L4, L4-L5, and L5-S1" and "[g]rade-I retrolisthesis at L1-L2 likely degenerative."

In April 2011, the Veteran underwent a VA examination.  He complained of constant, daily pain in the lumbosacral spine as well as pain moving down into both buttocks.  He reported experiencing muscle spasms.  The examiner stated that the radiating pain was located at the L1 and L2 level, which radiates from the mid-back around to both hips.  The Veteran also stated that the pain radiates down the right buttock, through the back of the right thigh, down to the right calf, and causes his toes to curl.  There were no reported incapacitating episodes.  The Veteran's gait was abnormal.  There was no ankylosis.  Objective abnormalities included spasms, guarding, pain with motion, tenderness, and weakness.  Range of motion testing revealed forward flexion to 28 degrees, extension to 18 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 20 degrees.  There was objective evidence of pain on active range of motion.  After repetitive motion testing, forward flexion was limited to 26 degrees and extension was limited to 15 degrees.  Reflex testing revealed an absent knee jerk reflex bilaterally.  Sensory examination revealed decreased vibration in the knee and right great toe.  Position sense was absent in the right great toe, pain or pinprick was decreased in the right foot and leg below the knee, and light touch sensation was decreased in the lateral lower extremities.  The examiner noted that the affected nerves were the lumbosacral nerve roots.  At the time of the examination, the Veteran was employed part-time at a sandwich shop.  He had not lost any time from work during the past 12-month period.  The examiner noted that the effects of the Veteran's degenerative disc disease of the lumbosacral spine included decreased mobility, lack of stamina, weakness or fatigue, decreased strength of the lower extremities, and pain.  She also indicated that the Veteran could not sit for prolonged periods of time.  The Veteran was working part-time because he could not maintain a full-time job due to pain.

During May 2011 VA treatment, the Veteran stated that his low back pain was constant and worse with prolonged sitting and twisting motions.  He further stated that the pain radiates down his right leg and he has numbness in the two outside toes of his right foot.  

July 2011 VA treatment notes indicate that the Veteran had multilevel degenerative changes in the lumbar spine with neural compromise and resultant radicular signs and symptoms.

October 2011 VA treatment records show that the Veteran complained of lower back pain radiating to his bilateral lower extremities.  Diagnostic testing revealed multilevel degenerative disc disease with right S1 nerve root compression.  

In January 2012, the Veteran was afforded a general VA examination.  The examiner indicated that the Veteran had a diagnosis of degenerative disc disease.  The Veteran reported that he has flare-ups when sitting or standing in one position for more than a few minutes.  He also stated that any lifting or twisting causes flare-ups with pain.  Range of motion testing revealed 90 degrees of forward flexion, with objective evidence of painful motion beginning at 15 degrees.  Extension ended at 15 degrees, with objective evidence of painful motion beginning at 10 degrees.  Right and left lateral flexion ended at 15 degrees, with objective evidence of painful motion beginning at 10 degrees.  Right and left lateral rotation ended at 30 degrees, with objective evidence of painful motion beginning at 10 degrees.  The Veteran was unable to perform repetitive-use testing due to pain.  As to functional loss, the Veteran had less movement than normal and pain on movement.  The Veteran had localized tenderness or pain to palpation.  He had guarding or muscle spasm severe enough to result in abnormal gait and abnormal spinal contour.  Muscle strength testing revealed normal strength in hip flexion, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  

Deep tendon reflex testing revealed a hypoactive reflex of the right knee and a normal reflex of the left knee, right ankle, and left ankle.  Sensory examination revealed sensation to light touch was normal for the bilateral upper anterior thigh, bilateral thigh/knee, bilateral lower leg/ankle, and left foot/toes.  However, it was decreased for the right foot/toes.  The Veteran was unable to perform the straight leg raising test.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated that the Veteran had IVDS, but he had not had any incapacitating episodes over the past 12 months due to IVDS.  The Veteran did not use any assistive devices as a normal mode of locomotion.

In January 2012, treatment notes show that the Veteran had a history of intractable lower back pain unresponsive to conservative interventions including medication and physical therapy.  He complained of bilateral lower back pain and was tender over his bilateral lower lumbar facets.  February 2012 VA treatment notes reflect that the Veteran had no lower back pain following a procedure in January 2012.  

In June 2012, the Veteran was examined by Dr. B.M.  The Veteran reported having previous epidural steroid injections but the duration of the benefit was brief.  In February 2012, the benefit lasted for three days.  The straight leg raise test was positive at around 45 to 50 degrees.  Dr. B.M. indicated that he believed there was a positive Lasegue's and positive Kernig's on the right.  He also stated that there may be some Patrick's positivity on the right or left.  Dr. B.M. stated that MRI results are consistent with chronic degenerative changes and fit closely to clinical findings involving a right S1 radiculopathy.  He also suspected problems at the L5 level.  Dr. B.M. opined that the Veteran is totally permanently disabled and will never return to any degree of productive employment.  He stated that any of the Veteran's problems on an isolated basis could contributed to substantial inability to perform productive occupational tasks, but the combination of all of his disabilities are consistent with total permanent disability.  

The Veteran was afforded a VA examination in November 2012.  The examiner noted that the Veteran had degenerative disc disease of the lumbar spine, with myelopathy.  The Veteran did not report that flare-ups impacted the function of his back.  Range of motion testing revealed 90 degrees of forward flexion, with objective evidence of pain beginning at 60 degrees.  Extension ended at 0 degrees, with objective evidence of painful motion at 0 degrees.  Right and left lateral flexion ended at 15 degrees, with objective evidence of painful motion at 15 degrees.  Right and left lateral motion ended at 15 degrees, with objective evidence of painful motion at 15 degrees.  The examiner noted that the Veteran had a hunched position and was unable to stand up straight.  He had pain when he tried to move into extension and remained at 60 degrees forward-flexed throughout the examination.  The Veteran was unable to perform repetitive-use testing due to pain.  As to functional loss, the examiner noted that the Veteran had less movement than normal, weakened movement, excess fatigability, incoordination, and pain on motion.  He had localized tenderness or pain to palpation.  He had guarding or muscle spasm that was severe enough to result in abnormal gait and abnormal spinal contour.  

Muscle strength testing revealed normal strength in hip flexion, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Deep tendon reflex testing revealed an absent reflex of the right knee and a hypoactive reflex of the left knee, right ankle, and left ankle.  Sensory examination revealed sensation to light touch was normal for the bilateral upper anterior thigh, bilateral thigh/knee, left lower leg/ankle, and left foot/toes.  However, it was decreased for the right lower leg/ankle and right foot/toes.  The Veteran was unable to perform the straight leg raising test.  The examiner noted that the Veteran had radicular pain due to radiculopathy.  He had moderate constant pain in the left lower extremity, moderate intermittent pain in the right lower extremity, moderate paresthesias and/or dysesthesias of the right and left lower extremities, and moderate numbness of the left lower extremity.  The Veteran also reported numbness in the perineum and perianal areas.  The examiner did not indicate which nerve roots were involved in the Veteran's radiculopathy.  The examiner stated that the Veteran had IVDS, but he had not had any incapacitating episodes over the past 12 months due to IVDS.  The examiner noted that the Veteran used a wheelchair regularly and used a walker occasionally.  The examiner stated that imaging studies revealed arthritis of the thoracolumbar spine.  The examiner stated that the Veteran's thoracolumbar condition impacted his ability to work; however, no further details were provided.

The November 2012 examiner also provided an opinion as to the Veteran's claimed bilateral leg condition.  The examiner stated that the Veteran's complaints of a leg condition included pain, decreased sensation, and weakness.  He opined that "it is at least as likely as not that they are a radicular condition that is originating from the nerve root compression in the lumbar spine as the MRI has shown."

April 2013 VA treatment notes indicate that the Veteran complained of shooting pains in both legs.  

In September 2014, the Veteran underwent a VA spine examination.  The examiner indicated that the Veteran had intervertebral disc syndrome and degenerative disc disease.  The Veteran complained of radicular symptoms in the right lower extremity and constant low back pain.  Range of motion testing revealed forward flexion ending at 90 degrees, with objective evidence of painful motion beginning at 90 degrees.  Extension ended at 0 degrees, with objective evidence of painful motion beginning at 0 degrees.  Right and left lateral flexion ended at 30 degrees, with objective evidence of painful motion beginning at 30 degrees.  Right and left lateral rotation ended at 0 degrees, with evidence of painful motion beginning at 0 degrees.  The Veteran was unable to perform repetitive-use testing.  As to functional loss, the Veteran experienced less movement than normal, excess fatigability, pain on movement, instability of station, and disturbance of locomotion.  He had localized tenderness to palpation.  He did not have muscle spasms or guarding of the thoracolumbar spine.  

Muscle strength was normal for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no evidence of muscle atrophy.  Deep tendon reflex testing revealed a hypoactive reflex of the right knee and right ankle, and a normal reflex of the left knee and left ankle.  Sensory examination revealed normal sensation of the bilateral upper anterior thigh, bilateral thigh/knee, left lower leg/ankle, and left foot/toes.  However, sensation was absent in the right lower leg/ankle and right foot/toes.  Straight leg raising test results were negative.  The examiner stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  There were no other neurological abnormalities related to a thoracolumbar spine condition.  

The examiner stated that the Veteran had IVDS of the thoracolumbar spine, but he had no incapacitating episodes over the past 12 months due to IVDS.  The Veteran used a wheelchair regularly and a cane on a constant basis.  As to functional impact on the Veteran's ability to work, the examiner stated that the Veteran had a decreased capacity to stand, sit, walk or lift.  The examiner stated that he was unable to determine whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  He also stated that it is at least as likely as not that there would be increased pain, weakness, fatigability, or incoordination during repeated use or during flares.  However, he noted that making a statement regarding the degrees of additional loss of range of motion would be mere speculation.   

III.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006, prior to the Veteran's claim and, as such, apply in the instant case. Such new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran claims that he has a bilateral leg disorder due to his low back disability.  In this case, there are conflicting medical opinions as to whether the Veteran has a current diagnosis of radiculopathy related to his service-connected low back disability.  In this regard, the June 2008 examiner found that the Veteran's radiating pain was at least as likely as not caused by or a result of his injury suffered during jump training in service.  The April 2011 examiner found that the Veteran had decreased sensation in the lower extremities and the affected nerves were the lumbosacral nerve roots.  The Board notes that the January 2012 examiner found that the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  However, the examiner provided no explanation for the Veteran's hypoactive reflex and reduced sensation in the lower extremities.  In his June 2012 report, Dr. B.M. indicated that the Veteran's MRI results suggested a right S1 radiculopathy.  Similarly, The November 2012 examiner found that the Veteran had radicular pain due to radiculopathy.  He further stated that such radicular condition originated from nerve root compression in the lumbar spine.  The September 2014 examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, but also noted that the Veteran reported experiencing radicular pain.     

The Board notes that the January 2012 and September 2014 examiners found that the Veteran did not have radicular pain due to radiculopathy.  However, the Board finds that these opinions are inadequate.  As noted above, the January 2012 examiner did not provide an explanation for the Veteran's hypoactive reflex and reduced sensation in the lower extremities.  Further, the November 2012 examiner did not provide an explanation for the conflicting findings as to whether the Veteran experienced radicular pain.  

The Board also notes that VA treatment records support a finding that the Veteran has radicular symptoms as a result of radiculopathy referable to his low back disability.  July 2011 VA treatment notes indicate that the Veteran had radicular signs and symptoms due to degenerative changes in the lumbar spine with neural compromise.  October 2011 VA treatment records revealed S1 nerve root compression. 

Therefore, while there are conflicting indications in the record as to whether the Veteran's low back disability results in radiculopathy, the Board resolves all doubt in favor of the Veteran and finds that his bilateral leg disorder, diagnosed as radiculopathy of the bilateral lower extremities, is proximately due to his service-connected low back disability.  As such, the Board finds that secondary service connection for such disability is warranted.  

IV.  Increased Rating Claim

The Veteran is service-connected for a low back disability, which is currently evaluated as 10 percent disabling prior to April 12, 2011, and 40 percent thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  He filed a claim for an increased rating in April 2008.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

The Veteran's service-connected low back disability is evaluated pursuant to DC 5237, which refers to lumbosacral or cervical strain.  Such disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least one week, but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

i.  Period prior to April 12, 2011

As noted above, the Veteran has been assigned a 10 percent rating for his low back disability prior to April 12, 2011.  A higher rating would require there to be evidence during this period that his disability resulted in flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine was no greater than 120 degrees; or that the disability was manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher rating would also be warranted if the Veteran had incapacitating episodes of IDS having a duration of at least two weeks but less than four weeks during a 12 month period.

The Board finds that for the period prior to April 12, 2011, the Veteran's low back disability did not meet or more nearly approximate the criteria for a 20 percent rating.  As set forth above, the Veteran's forward flexion at the June 2008 examination was 66 degrees, and his combined range of motion was greater than 120 degrees.  There was no additional limitation of motion after repetitive motion.  The examiner specifically noted that there was no evidence of scoliosis or muscle spasms.  The Veteran's gait was not noted as abnormal.  At his January 2009 VA examination, the Veteran's forward flexion was 95 degrees and his combined range of motion was greater than 120 degrees.  There was no additional limitation of motion after repetitive motion.  The Veteran reported intermittent spasms; however, the examiner noted that there was no evidence of spasms.  Furthermore, there is no evidence that such claimed spasms resulted in an abnormal gait or abnormal spinal contour as the Veteran was noted to have a normal lumbar lordosis and a normal gait.  

The Board is also mindful of the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca-regarding functional loss due to pain, weakness, and other factors-but further finds that no higher rating is assignable under these provisions for the Veteran's low back disability.  The evidence reflects that, prior to April 12, 2011, the Veteran's low back disability did not result in additional functional loss.  Specifically, the June 2008 examiner found that there was no limitation of motion as a result of painful movement.  Furthermore, the January 2009 examiner found that there were no additional limitations after repetitive motion.  

Finally, as there is no evidence that prior to April 12, 2011, the Veteran had incapacitating episodes of IDS having a total duration of at least two weeks during a 12 month period, a 20 percent rating under the Formula for Rating DIS Based on Incapacitating Episodes may not be assigned.

Therefore, the Veteran is not entitled to an initial rating in excess of 10 percent for his low back disability for the period prior to April 12, 2011.

ii.  Period from April 12, 2011

The Veteran currently is assigned a 40 percent rating for his low back disability from April 12, 2011.  A higher rating of 50 percent under the General Rating Formula for Diseases and Injuries of the Spine requires unfavorable ankylosis of the entire thoracolumbar spine.  A higher rating of 60 percent under the Formula for IDS Based on Incapacitating Episodes requires incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  

On review of the evidence, the Board finds that a rating in excess of 40 percent is not warranted.  In this regard, there is no evidence of ankylosis of the thoracolumbar spine.  The April 2011 and September 2014 examiners specifically found that the Veteran did not have ankylosis.  Further, there is no evidence that the Veteran has had incapacitating episodes having a duration of at least six weeks during a 12 month period.  The November 2012 and September 2014 examiners specifically found that the Veteran did not have any incapacitating episodes over the past 12 months due to IDS.  The Board notes that the Veteran reported at his August 2014 Board hearing that he has incapacitating episodes daily.  However, as noted above, an incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  The Veteran reported at the hearing that he was assigned four weeks bed rest by a physician.  He stated that the physician did not assign bed rest until recently.  Such bed rest is consistent with a 40 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The Board also finds no basis to award a rating greater than 40 percent based upon functional loss due to pain, weakness, fatigability, incoordination, or other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  The Board finds that even when considering additional functional loss, the Veteran's manifestations of his low back disability do not include unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during any 12 month period. 

iii.  Other considerations

As to any associated neurological impairment, the Board notes that the Veteran is currently service-connected for stress incontinence associated with his low back disability.  Furthermore, as noted above, the Board is granting service connection for the Veteran's radiculopathy of the bilateral lower extremities.  The Board finds that there is no evidence of any other neurological impairment that has not been considered.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout both periods of the appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions, as well as his spouse's statements, with respect to the nature of his service-connected low back disability, to include the frequency, duration, and severity of his symptoms and the resulting functional impact, and notes that their lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected low back disability.  As such, while the Board accepts the Veteran's and his spouse's testimony with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected low back disability.   

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability with the established criteria found in the rating schedule. The Board finds that such is fully addressed by the rating criteria under which such disability is rated. In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his back disability and any associated neurological disorders, which includes his limitation of motion and pain, to include functional loss due to additional symptomatology, and the resulting impact on his physical activities, to include difficulty standing, sitting, walking, and lifting, and performing activities of daily living.  See DeLuca, supra; Mitchell, supra.  Moreover, the Board has awarded service connection herein for radiculopathy of the bilateral lower extremities and the Veteran is currently separately service-connected for stress incontinence.  There are no additional symptoms of the Veteran's back disability to warrant an extra-schedular rating.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

During the course of the Veteran's claim for an increased rating for his low back disability, a claim for TDIU was considered and denied by the RO in a February 2012 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter. 

In sum, Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for a low back disability prior to April 12, 2011, and in excess of 40 percent thereafter; as such, the benefit of the doubt doctrine is not applicable and the claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for radiculopathy of the bilateral lower extremities is granted.

A rating in excess of 10 percent prior to April 12, 2011, and in excess of 40 percent thereafter for lumbosacral spine degenerative disc disease is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


